FILED
                            NOT FOR PUBLICATION                              MAY 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-10345

               Plaintiff - Appellee,             D.C. No. 2:08-cr-00562-EJG

  v.
                                                 MEMORANDUM *
HECTOR OJEDA BARRAZA, a.k.a.
Lionel Barraza-Barraza, a.k.a. Victor
Leon,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Eastern District of California
                    Edward J. Garcia, District Judge, Presiding

                              Submitted May 14, 2013 **

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Hector Ojeda Barraza appeals from the district court’s judgment and

challenges the 216-month sentence imposed following his guilty-plea conviction

for conspiracy to distribute and possess with intent to distribute cocaine, cocaine

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
base, methamphetamine and heroin, in violation of 21 U.S.C. §§ 841(a)(1), 846;

possession with intent to distribute cocaine, in violation of 21 U.S.C. § 841(a)(1);

unlawful use of a communication facility, in violation of 21 U.S.C. § 843(b); and

being a deported alien found in the United States, in violation of 8 U.S.C. § 1326.

We dismiss.

      After his change of plea hearing, Ojeda Barraza agreed to waive his right to

appeal his sentence. He contends that his appeal waiver is unenforceable, however,

because the district court did not personally address him during the sentencing

hearing to determine whether his waiver was knowing and voluntary. We review

for plain error, see United States v. Arellano-Gallegos, 387 F.3d 794, 796 (9th Cir.

2004), and find none. Even if the court had an obligation to canvass Ojeda Barraza

as to his understanding of the waiver during the sentencing hearing, the court’s

failure to do so did not affect Ojeda Barranza’s substantial rights because the

record reflects that his waiver of appeal was knowing and voluntary. See United

States v. Dallman, 533 F.3d 755, 761 (9th Cir. 2008). We accordingly dismiss the

appeal. See United States v. Watson, 582 F.3d 974, 988 (9th Cir. 2009).

      DISMISSED.




                                          2                                       11-10345